DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-17 are pending in the application. Amended claims 1, 2, 11, and 12, and cancelled claims 18 and 19 have been noted. The amendment filed 4/4/22 has been entered and carefully considered.
Terminal Disclaimer
The terminal disclaimer filed on 4/4/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,703,915 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant’s arguments, see p. 12, filed 4/4/22, with respect to claims 1 and 11 have been fully considered and are persuasive. Applicant argues that Hunks and the other cited prior art fails to disclose any aminotrisiloxanes of formula B or of amended Formula A wherein the aminodisiloxane precursor can not be a bis-aminodisiloxane. This is found persuasive since Hunks only discloses bis-aminodisiloxane precursors [0035] and would not suggest a mono-aminodisiloxane precursor as now claimed (i.e. wherein in Formula A, X can NOT be a NRR group). The rejection of claims 1 and 11 has been withdrawn. 
Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or reasonably suggest a method to deposit a film comprising silicon and oxide onto a substrate comprising introducing a silicon precursor into the reactor wherein the silicon precursor is selected from formula A or formula B, purging the reactor, introducing an oxygen-containing source into the reactor, and purging the reactor within the context of claim 1. The prior art also does not teach or reasonably suggest a composition for depositing a film selected from a silicon oxide or carbon doped silicon oxide using a vapor deposition process comprising a silicon precursor of Formula A or Formula B within the context of claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A BURKHART whose telephone number is (571)272-6647. The examiner can normally be reached Monday, Tuesday, Thursday, Friday: 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH A BURKHART/Primary Examiner, Art Unit 1715